Citation Nr: 1546053	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  14-27 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to ratings in excess of 20 percent for a bilateral optic nerve disorder prior to July 28, 2015 and in excess of 30 percent from that date.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1966 to November 1968.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Honolulu, Hawaii Department of Veterans Affairs (VA) Regional Office (RO) that implemented an August 2012 Board decision granting compensation benefits under 38 USCA § 1151 by assigning a 20 percent rating for a bilateral optic nerve disorder, effective December 9, 2008.  In April 2015, the Board remanded the claim for additional development of the record.  In August 2015, the RO assigned a 30 percent rating for bilateral optic nerve disorder, effective July 28, 2015.  In AB v Brown, 6 Vet. App. 35 (1993), the United States Court of Appeals for Veterans Claims (Court) held that, where there is no clearly expressed intent to limit the appeal to entitlement to a specific disability rating for the service connected condition, the RO and the Board are required to consider entitlement to all available ratings for that condition.  Accordingly, the matter of the ratings for a bilateral optic nerve disorder remains before the Board; the issue is characterized to reflect that staged ratings are assigned.

The Board's April 2015 decision denied the Veteran's claim for an effective date prior to December 9, 2008 for an award of compensation benefits under 38 U.S.C.A. § 1151 for bilateral optic nerve disorder.  This decision, accordingly, is limited to the issue set forth on the preceding page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran asserts a higher rating is warranted for his service-connected bilateral eye disability.  He was afforded a VA eye examination in February 2014, but the examiner indicated, in a June 2014 addendum to the examination report, that the results of the visual field and visual acuity testing were not valid.  Following the July 2015 VA eye examination, the examiner indicated the Veteran was to return to the clinic for visual field testing.  The report of such testing is not in the record.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  If the visual field testing referenced on the July 2015 VA examination has been accomplished, the report of such testing should be associated with the record.  If the visual field testing has not been completed, please arrange for such testing.  
	
2.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




